In re Horton, Martha; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. B, No. 87-757; to the Court of Appeal, Fourth Circuit, No. 2001-C-1629.
Granted. The judgment of the Court of Appeal reversing the trial court’s judgment granting plaintiffs motion to strike *349jury demand is vacated and set aside, and the judgment of the trial court is reinstated, for the reasons assigned in the dissenting opinion in the court of appeal.
JOHNSON, J., would deny the writ.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.